Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post Effective Amendment No.71 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.65 x (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , MEZZANINE NEW YORK, NY 10017 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) of Rule 485. oon (date) pursuant to paragraph (b) of Rule 485. ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485. ¨ on (date) pursuant to paragraph (a)(1) of Rule 485. o75 days after filing pursuant to paragraph (a)(2) of Rule 485. ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.71 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.70 filedApril 29, 2011,and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrantcertifies that it meets all the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 71to be signed on its behalf by the undersigned thereunto duly authorized, in the City of New York and State of New York on the 9th day ofMay 2011. AMERICAN INDEPENDENCE FUNDS TRUST By: /s/ Eric Rubin Eric Rubin President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Eric Rubin President May 9, 2011 Eric Rubin /s/ Richard A. Wedemeyer* Chairman of the Board May 9, 2011 Richard A. Wedemeyer and Trustee /s/ Jeffrey Haas* Trustee May 9, 2011 Jeffrey Haas /s/ Joseph Hankin* Trustee May 9, 2011 Joseph Hankin /s/ Terry L. Carter* Trustee May 9, 2011 Terry L. Carter /s/ Thomas F. Kice* Trustee May 9, 2011 Thomas F. Kice /s/ George Mileusnic* Trustee May 9, 2011 George Mileusnic /s/ John J. Pileggi* Trustee May 9, 2011 John J. Pileggi /s/ Ronald Baldwin* Trustee May 9, 2011 Ronald Baldwin /s/ Peter L. Ochs* Trustee May 9, 2011 Peter L. Ochs *By: /s/ Eric Rubin Eric Rubin, Attorney-in-Fact pursuant to Power of Attorney Previously Filed EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
